Case 1:20-cr-00015-PKC Document 43-2 Filed 06/01/20 Page 1 of 4




           EXHIBIT 2
Case 1:20-cr-00015-PKC Document 43-2 Filed 06/01/20 Page 2 of 4
        Case 1:20-cr-00015-PKC Document 43-2 Filed 06/01/20 Page 3 of 4



Kyle A. Wirshba
Assistant United States Attorney
United States Attorney’s Office
Southern District of New York
One Saint Andrew’s Plaza
New York, NY 10007
Tel: (212) 637-2493


From: Galia Amram <GAmram@durietangri.com>
Sent: Monday, November 25, 2019 1:05 PM
To: Wirshba, Kyle (USANYS) <KWirshba@usa.doj.gov>
Subject: Virgil Griffith

Hi, I got your voicemail. I am out this week for the holiday. Can we talk next week?

Galia Amram | Attorney | Durie Tangri LLP | 415-362-6666 | gamram@durietangri.com
          Case 1:20-cr-00015-PKC Document 43-2 Filed 06/01/20 Page 4 of 4




From: Galia Amram
Sent: Wednesday, November 27, 2019 8:46 AM
To: 'Wirshba, Kyle (USANYS)' <Kyle.Wirshba@usdoj.gov>
Subject: RE: Virgil Griffith

Hi again, Could we do this in San Francisco? What days would work for you?
From: Wirshba, Kyle (USANYS) <Kyle.Wirshba@usdoj.gov>
Sent: Monday, November 25, 2019 5:14 PM
To: Galia Amram <GAmram@durietangri.com>
Subject: RE: Virgil Griffith

Hi Galia,

Hope you’re enjoying the week off and understood. We would, however, like to set something up
quickly thereafter so can we do that while you’re away? What days/locations might work for you?

If you’d like to discuss by phone, I’m available, so just let me know.

Thanks,

Kyle

Kyle A. Wirshba
Assistant United States Attorney
United States Attorney’s Office
Southern District of New York
One Saint Andrew’s Plaza
New York, NY 10007
Tel: (212) 637-2493


From: Galia Amram <GAmram@durietangri.com>
Sent: Monday, November 25, 2019 1:05 PM
To: Wirshba, Kyle (USANYS) <KWirshba@usa.doj.gov>
Subject: Virgil Griffith

Hi, I got your voicemail. I am out this week for the holiday. Can we talk next week?

Galia Amram | Attorney | Durie Tangri LLP | 415-362-6666 | gamram@durietangri.com
